Citation Nr: 1326314	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1968.  

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which established service connection for PTSD; a 30 percent initial evaluation was assigned, effective from September 16, 2009 - the date which VA received from the Veteran his claim to establish service connection for this disability.  Subsequently, the Veteran expressed disagreement with the assigned, initial evaluation and perfected an appeal to the Board.  

In an August 2011 Statement of the Case (SOC), the RO increased the initial evaluation assigned for service-connected PTSD from 30 percent to 70 percent, effective from the date of the grant of service connection (September 16, 2009).  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal concerning that issue is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Since the RO's last adjudication of the Veteran's PTSD claim in a November 2011 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence in support of his claims which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Representation

When the Veteran initially filed his claim to establish service connection for PTSD in September 2009, he was represented by a Veteran's Service Organization (VSO).  This VSO acted on the Veteran's behalf for all matters before VA.  However, in July 2011, the Veteran submitted a completed VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of the private attorney who is listed on the title page.  This submission effectively revoked the VSO as the Veteran's representative.  At all times after this submission, the private attorney has acted on the Veteran's behalf in all VA matters.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran was provided a VA PTSD examination in March 2010, the Board observes that such was provided in connection with his initial claim to establish service connection rather than his current appeal for a higher initial rating.  Further, it has been more than three years since the Veteran was last afforded a VA examination to determine the nature and severity of his service-connected PTSD.  Further, the evidence of record, to include statements from the Veteran, his family, and a VA psychiatrist, reflect that his PTSD symptomatology has worsened since the March 2010 VA examination.  

In light of above, the Board concludes that the Veteran should be afforded a contemporary VA examination to determine the current nature, manifestations and severity of his PTSD symptomatology.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007) (holding that where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.)  

Concerning the issue of entitlement to a TDIU, the Board notes that RO adjudication of entitlement to a higher initial rating for PTSD, remanded herein, may impact the overall evaluation, and thus, the issue is inextricably intertwined with the issue of entitlement to a TDIU.  Accordingly, the Board must defer adjudication of the TDIU issue at this time.  

Moreover, there is no indication that the RO has adjudicated the TDIU issue in the first instance.  As such, the Board does not have jurisdiction over the matter, and it must be remanded.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his service-connected disabilities (PTSD and a left foot scar).  The Veteran must complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified, to include examination, treatment, physical therapy, surgical, and emergency room visits.  After obtaining completed VA Forms 21-4142, the RO should attempt to obtain all identified pertinent medical records.  

The RO must also attempt to obtain updated VA treatment records from the VA Medical Center in Topeka, Kansas, dated from August 2, 2011, to the present.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity and manifestations of his service-connected PTSD.  The complete record, to include the Veteran's claims file and the Virtual VA file must be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

If any other diagnosis/diagnoses are rendered on Axis I or Axis II, the examiner should, to the extent possible, differentiate between the symptomatology attributable to the Veteran's service-connected PTSD and that attributable to any nonservice-connected psychiatric disability.  If no such differentiation of symptoms can be made, the examiner must specifically state so and give a fully-explained reason.  

Additionally, the VA examiner must furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected PTSD, considered in combination with the service-connected scar, preclude substantially gainful employment consistent with his education and occupational history. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2012). 

4.  Thereafter, subsequent to taking any other further development deemed necessary in light of the evidence of record, adjudicate the issues of entitlement to an initial evaluation in excess of 70 percent for service-connected PTSD and entitlement to TDIU.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his private attorney an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



